
	
		III
		112th CONGRESS
		2d Session
		S. RES. 623
		IN THE SENATE OF THE UNITED STATES
		
			December 18
			 (legislative day, December 17), 2012
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Notifying the President of the United
		  States of the election of a President pro tempore.
	
	
		That the President of the United
			 States be notified of the election of the Honorable Patrick J. Leahy as
			 President of the Senate pro tempore.
		
